                   Case 20-11177-KBO             Doc 159       Filed 06/11/20         Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                   )
In re:                                                             ) Chapter 11
                                                                   )
AKORN, INC., et al., 1                                             ) Case No. 20-11177 (KBO)
                                                                   )
                                    Debtors.                       ) (Jointly Administered)
                                                                   )

       NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC
      HEARING ON JUNE 15, 2020 AT 2:30 P.M. (PREVAILING EASTERN TIME) 2

I.       UNCONTESTED MATTERS WITH CERTIFICATES OF NO OBJECTION:

1.       Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing Debtors
         to Pay Prepetition Claims of Certain Critical Vendors, Foreign Vendors,
         Import/Export Claimants, 503(b)(9) Claimants, and Lien Claimants, (II) Granting
         Administrative Expense Priority to All Undisputed Obligations on Account of
         Outstanding Orders, and (III) Granting Related Relief [Docket No. 12 – filed May
         21, 2020]

         Objection/Response Deadline:                  June 8, 2020 at 4:00 p.m. (ET); extended to
                                                       June 11, 2020 at 12:00 p.m. (ET) for the Official
                                                       Committee of Unsecured Creditors (the
                                                       “Committee”)

         Objections/Responses Received:                None

         Related Documents:

         i.        Declaration of Duane Portwood in Support of Chapter 11 Petitions and First
                   Day Motions [Docket No. 15 – filed May 21, 2020]


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
     Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn
     Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma,
     Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals,
     Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716);
     and VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300,
     Lake Forest, Illinois 60045.
2
     Any person who wishes to appear at the June 15, 2020 hearing must contact COURTCALL, LLC at 866-582-
     6878 to register his/her telephonic appearance in accordance with the Instructions for Telephonic Appearances
     Effective January 5, 2005, Revised May 11, 2018. All motions and other pleadings referenced herein are
     available online at the following address: www.kccllc.net/akorn


RLF1 23523710v.3
                   Case 20-11177-KBO      Doc 159     Filed 06/11/20   Page 2 of 9




         ii.       Interim Order (I) Authorizing Debtors to Pay Prepetition Claims of Certain
                   Critical Vendors, Foreign Vendors, Import/Export Claimants, 503(B)(9)
                   Claimants, and Lien Claimants, (II) Granting Administrative Expense Priority
                   to All Undisputed Obligations on Account of Outstanding Orders, and
                   (III) Granting Related Relief [Docket No. 67 – entered May 22, 2020]

         iii.      Notice of (A) Entry of Interim Order (I) Authorizing Debtors to Pay
                   Prepetition Claims of Certain Critical Vendors, Foreign Vendors,
                   Import/Export Claimants, 503(B)(9) Claimants, and Lien Claimants,
                   (II) Granting Administrative Expense Priority to All Undisputed Obligations
                   on Account of Outstanding Orders, and (III) Granting Related Relief; and
                   (B) Final Hearing Thereon [Docket No. 88 – filed May 22, 2020]

         iv.       Certificate of No Objection Regarding Debtors’ Motion Seeking Entry of
                   Interim and Final Orders (I) Authorizing Debtors to Pay Prepetition Claims of
                   Certain Critical Vendors, Foreign Vendors, Import/Export Claimants,
                   503(b)(9) Claimants, and Lien Claimants, (II) Granting Administrative
                   Expense Priority to All Undisputed Obligations on Account of Outstanding
                   Orders, and (III) Granting Related Relief [Docket No. 154 – filed June 11,
                   2020]

         Status: On June 11, 2020, the Debtors filed certificate of no objection regarding this
                 matter. Accordingly, a hearing regarding this matter is not required.

2.       Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
         Debtors to Maintain and Administer Their Existing Customer Programs and Honor
         Certain Prepetition Obligations Related Thereto, and (II) Granting Related Relief
         [Docket No. 9 – filed May 21, 2020]

         Objection/Response Deadline:          June 8, 2020 at 4:00 p.m. (ET); extended to
                                               June 11, 2020 at 12:00 p.m. (ET) for the
                                               Committee

         Objections/Responses Received:        None

         Related Documents:

         i.        Declaration of Duane Portwood in Support of Chapter 11 Petitions and First
                   Day Motions [Docket No. 15 – filed May 21, 2020]

         ii.       Interim Order (I) Authorizing the Debtors to Maintain and Administer Their
                   Existing Customer Programs and Honor Certain Prepetition Obligations
                   Related Thereto, and (II) Granting Related Relief [Docket No. 73 – entered
                   May 22, 2020]

         iii.      Notice of (A) Entry of Interim Order (I) Authorizing the Debtors to Maintain
                   and Administer Their Existing Customer Programs and Honor Certain


                                                 2
RLF1 23523710v.3
                   Case 20-11177-KBO      Doc 159     Filed 06/11/20   Page 3 of 9




                   Prepetition Obligations Related Thereto, and (II) Granting Related Relief; and
                   (B) Final Hearing Thereon [Docket No. 89 – filed May 22, 2020]

         iv.       Certificate of No Objection Regarding Debtors’ Motion Seeking Entry of
                   Interim and Final Orders (I) Authorizing the Debtors to Maintain and
                   Administer Their Existing Customer Programs and Honor Certain Prepetition
                   Obligations Related Thereto, and (II) Granting Related Relief [Docket No.
                   158 – filed June 11, 2020]

         Status: On June 11, 2020, the Debtors filed certificate of no objection regarding this
                 matter. Accordingly, a hearing regarding this matter is not required.

3.       Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
         Debtors to (A) Pay Their Obligations Under Insurance Policies Entered Into
         Prepetition, (B) Continue to Pay Brokerage Fees, (C) Renew, Supplement, Modify,
         or Purchase Insurance Coverage, and (D) Maintain the Surety Bonds, and
         (II) Granting Related Relief [Docket No. 7 – filed May 21, 2020]

         Objection/Response Deadline:          June 8, 2020 at 4:00 p.m. (ET); extended to
                                               June 11, 2020 at 12:00 p.m. (ET) for the
                                               Committee

         Objections/Responses Received:        None

         Related Documents:

         i.        Declaration of Duane Portwood in Support of Chapter 11 Petitions and First
                   Day Motions [Docket No. 15 – filed May 21, 2020]

         ii.       Interim Order (I) Authorizing the Debtors to (A) Pay Their Obligations Under
                   Insurance Policies Entered Into Prepetition, (B) Continue to Pay Brokerage
                   Fees, (C) Renew, Supplement, Modify, or Purchase Insurance Coverage, and
                   (D) Maintain the Surety Bonds, and (II) Granting Related Relief [Docket No.
                   68 – entered May 22, 2020]

         iii.      Notice of (A) Entry of Interim Order (I) Authorizing the Debtors to (A) Pay
                   Their Obligations Under Insurance Policies Entered Into Prepetition,
                   (B) Continue to Pay Brokerage Fees, (C) Renew, Supplement, Modify, or
                   Purchase Insurance Coverage, and (D) Maintain the Surety Bonds, and
                   (II) Granting Related Relief; and (B) Final Hearing Thereon [Docket No. 91 –
                   filed May 22, 2020]

         iv.       Certificate of No Objection Regarding Debtors’ Motion Seeking Entry of
                   Interim and Final Orders (I) Authorizing the Debtors to (A) Pay Their
                   Obligations Under Insurance Policies Entered Into Prepetition, (B) Continue
                   to Pay Brokerage Fees, (C) Renew, Supplement, Modify, or Purchase
                   Insurance Coverage, and (D) Maintain the Surety Bonds, and
                   (II) Granting Related Relief [Docket No. 157 – filed June 11, 2020]

                                                  3
RLF1 23523710v.3
                   Case 20-11177-KBO      Doc 159     Filed 06/11/20   Page 4 of 9




         Status: On June 11, 2020, the Debtors filed certificate of no objection regarding this
                 matter. Accordingly, a hearing regarding this matter is not required.

4.       Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
         Payment of Certain Prepetition and Postpetition Taxes and Fees and (II) Granting
         Related Relief [Docket No. 8 – filed May 21, 2020]

         Objection/Response Deadline:          June 8, 2020 at 4:00 p.m. (ET); extended to
                                               June 11, 2020 at 12:00 p.m. (ET) for the
                                               Committee

         Objections/Responses Received:        None

         Related Documents:

         i.        Declaration of Duane Portwood in Support of Chapter 11 Petitions and First
                   Day Motions [Docket No. 15 – filed May 21, 2020]

         ii.       Interim Order (I) Authorizing the Payment of Certain Prepetition and
                   Postpetition Taxes and Fees and (II) Granting Related Relief [Docket No. 69
                   – entered May 22, 2020]

         iii.      Notice of (A) Entry of Interim Order (I) Authorizing the Payment of Certain
                   Prepetition and Postpetition Taxes and Fees and (II) Granting Related Relief;
                   and (B) Final Hearing Thereon [Docket No. 92 – filed May 22, 2020]

         iv.       Certificate of No Objection Regarding Debtors’ Motion Seeking Entry of
                   Interim and Final Orders (I) Authorizing the Payment of Certain Prepetition
                   and Postpetition Taxes and Fees and (II) Granting Related Relief [Docket No.
                   155 - filed June 11, 2020]

         Status: On June 11, 2020, the Debtors filed certificate of no objection regarding this
                 matter. Accordingly, a hearing regarding this matter is not required.

5.       Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Approving
         Notification and Hearing Procedures for Certain Transfers of and Declarations of
         Worthlessness with Respect to Common Stock and (II) Granting Related Relief
         [Docket No. 13 – filed May 21, 2020]

         Objection/Response Deadline:          June 8, 2020 at 4:00 p.m. (ET); extended to
                                               June 11, 2020 at 12:00 p.m. (ET) for the
                                               Committee

         Objections/Responses Received:        None

         Related Documents:




                                                 4
RLF1 23523710v.3
                   Case 20-11177-KBO      Doc 159     Filed 06/11/20   Page 5 of 9




         i.        Declaration of Duane Portwood in Support of Chapter 11 Petitions and First
                   Day Motions [Docket No. 15 – filed May 21, 2020]

         ii.       Interim Order (I) Approving Notification and Hearing Procedures for Certain
                   Transfers of and Declarations of Worthlessness with Respect to Common
                   Stock and (II) Granting Related Relief [Docket No. 75 – entered May 22,
                   2020]

         iii.      Notice of (A) Entry of Interim Order (I) Approving Notification and Hearing
                   Procedures for Certain Transfers of and Declarations of Worthlessness with
                   Respect to Common Stock and (II) Granting Related Relief; and (B) Final
                   Hearing Thereon [Docket No. 94 – filed May 22, 2020]

         iv.       Certificate of No Objection Regarding Debtors’ Motion Seeking Entry of
                   Interim and Final Orders (I) Approving Notification and Hearing Procedures
                   for Certain Transfers of and Declarations of Worthlessness with Respect to
                   Common Stock and (II) Granting Related Relief [Docket No. 156 – filed June
                   11, 2020]

         Status: On June 11, 2020, the Debtors filed certificate of no objection regarding this
                 matter. Accordingly, a hearing regarding this matter is not required.

II.      MATTERS GOING FORWARD:
6.       Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Determining
         Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting Utility
         Providers from Altering, Refusing, or Discontinuing Utility Services,
         (III) Establishing Procedures for Determining Adequate Assurance of Payment, and
         (IV) Granting Related Relief [Docket No. 10 – filed May 21, 2020]

         Objection/Response Deadline:          June 8, 2020 at 4:00 p.m. (ET); extended to
                                               June 11, 2020 at 12:00 p.m. (ET) for the
                                               Committee

         Objections/Responses Received:

         A.        Objection of Commonwealth Edison Company, PSEG Long Island and Public
                   Service Electric and Gas Company to the Debtors’ Motion Seeking Entry of
                   Interim and Final Orders (I) Determining Adequate Assurance of Payment for
                   Future Utility Services, (II) Prohibiting Utility Providers from Altering,
                   Refusing, or Discontinuing Utility Services, (III) Establishing Procedures for
                   Determining Adequate Assurance of Payment, and (IV) Granting Related
                   Relief [Docket No. 120 – filed June 2, 2020]

         B.        Informal comment from Homefield Energy

         Related Documents:



                                                  5
RLF1 23523710v.3
                   Case 20-11177-KBO       Doc 159     Filed 06/11/20    Page 6 of 9




         i.        Declaration of Duane Portwood in Support of Chapter 11 Petitions and First
                   Day Motions [Docket No. 15 – filed May 21, 2020]

         ii.       Interim Order (I) Determining Adequate Assurance of Payment for Future
                   Utility Services, (II) Prohibiting Utility Providers from Altering, Refusing, or
                   Discontinuing Utility Services, (III) Establishing Procedures for Determining
                   Adequate Assurance of Payment, and (IV) Granting Related Relief [Docket
                   No. 70 – entered May 22, 2020]

         iii.      Notice of (A) Entry of Interim Order (I) Determining Adequate Assurance of
                   Payment for Future Utility Services, (II) Prohibiting Utility Providers from
                   Altering, Refusing, or Discontinuing Utility Services, (III) Establishing
                   Procedures for Determining Adequate Assurance of Payment, and
                   (IV) Granting Related Relief; and (B) Final Hearing Thereon [Docket No. 93
                   – filed May 22, 2020]

         iv.       Notice of Withdrawal of Objection of Commonwealth Edison Company,
                   PSEG Long Island and Public Service Electric and Gas Company to the
                   Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Determining
                   Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting
                   Utility Providers from Altering, Refusing, or Discontinuing Utility Services,
                   (III) Establishing Procedures for Determining Adequate Assurance of
                   Payment, and (IV) Granting Related Relief [Docket No. 140 – filed June 9,
                   2020]

         Status: The Debtors have resolved the informal comment from Homefield Energy and
                 anticipate filing a revised final order under certification of counsel shortly.

7.       Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
         Debtors to (A) Obtain Postpetition Financing and (B) Utilize Cash Collateral,
         (II) Granting Liens and Superpriority Administrative Expense Claims, (III) Granting
         Adequate Protection, (IV) Modifying the Automatic Stay, (V) Scheduling a Final
         Hearing, and (VI) Granting Related Relief [Docket No. 14 – filed May 21, 2020]

         Objection/Response Deadline:           June 8, 2020 at 4:00 p.m. (ET); extended to June
                                                12, 2020 at 5:00 p.m. (ET) for the Committee

         Objections/Responses Received:         None

         Related Documents:

         i.        Declaration of Duane Portwood in Support of Chapter 11 Petitions and First
                   Day Motions [Docket No. 15 – filed May 21, 2020]

         ii.       Interim Order (I) Authorizing the Debtors (A) to Obtain Postpetition
                   Financing and (B) to Utilize Cash Collateral, (II) Granting Adequate
                   Protection to Prepetition Secured Parties, (III) Modifying the Automatic Stay,


                                                   6
RLF1 23523710v.3
                   Case 20-11177-KBO      Doc 159    Filed 06/11/20    Page 7 of 9




                   (IV) Scheduling a Final Hearing and (V) Granting Related Relief [Docket No.
                   65 – entered May 22, 2020]

         iii.      Notice of (A) Entry of Interim Order (I) Authorizing the Debtors (A) to
                   Obtain Postpetition Financing and (B) to Utilize Cash Collateral,
                   (II) Granting Adequate Protection to Prepetition Secured Parties,
                   (III) Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and
                   (V) Granting Related Relief; and (B) Final Hearing Thereon [Docket No. 87 –
                   filed May 22, 2020]

         Status: The hearing regarding this matter is going forward.

8.       Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
         Debtors to (A) Continue to Operate Their Cash Management System (B) Honor
         Certain Prepetition Obligations Related Thereto, (C) Maintain Existing Business
         Forms, and (D) Continue to Perform Intercompany Transactions and (II) Granting
         Related Relief [Docket No. 3 – filed May 21, 2020]

         Objection/Response Deadline:         June 8, 2020 at 4:00 p.m. (ET); extended to
                                              June 12, 2020 at 5:00 p.m. (ET) for the
                                              Committee

         Objections/Responses Received:       None

         Related Documents:

         i.        Declaration of Duane Portwood in Support of Chapter 11 Petitions and First
                   Day Motions [Docket No. 15 – filed May 21, 2020]

         ii.       Interim Order (I) Authorizing the Debtors to (A) Continue to Operate Their
                   Cash Management System (B) Honor Certain Prepetition Obligations Related
                   Thereto, (C) Maintain Existing Business Forms, and (D) Continue to Perform
                   Intercompany Transactions and (II) Granting Related Relief [Docket No. 84 –
                   entered May 22, 2020]

         iii.      Notice of (A) Entry of Interim Order (I) Authorizing the Debtors to
                   (A) Continue to Operate Their Cash Management System (B) Honor Certain
                   Prepetition Obligations Related Thereto, (C) Maintain Existing Business
                   Forms, and (D) Continue to Perform Intercompany Transactions and
                   (II) Granting Related Relief; and (B) Final Hearing Thereon [Docket No. 86 –
                   filed May 22, 2020]

         Status: The hearing regarding this matter is going forward.

9.       Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing, But Not
         Directing, the Debtors to (A) Pay Prepetition Employee Wages, Salaries, Other
         Compensation, and Reimbursable Employee Expenses and (B) Continue Employee


                                                 7
RLF1 23523710v.3
                   Case 20-11177-KBO      Doc 159      Filed 06/11/20   Page 8 of 9




         Benefits Programs        and   (II)   Granting   Related   Relief   [Docket   No.   4   –
         filed May 21, 2020]

         Objection/Response Deadline:           June 8, 2020 at 4:00 p.m. (ET); extended to
                                                June 12, 2020 at 5:00 p.m. (ET) for the
                                                Committee

         Objections/Responses Received:         None

         Related Documents:

         i.        Declaration of Duane Portwood in Support of Chapter 11 Petitions and First
                   Day Motions [Docket No. 15 – filed May 21, 2020]

         ii.       Interim Order (I) Authorizing, But Not Directing, the Debtors to (A) Pay
                   Prepetition Employee Wages, Salaries, Other Compensation, and
                   Reimbursable Employee Expenses and (B) Continue Employee Benefits
                   Programs and (II) Granting Related Relief [Docket No. 66 – entered
                   May 22, 2020]

         iii.      Notice of (A) Entry of Interim Order (I) Authorizing, But Not Directing, the
                   Debtors to (A) Pay Prepetition Employee Wages, Salaries, Other
                   Compensation, and Reimbursable Employee Expenses and (B) Continue
                   Employee Benefits Programs and (II) Granting Related Relief; and (B) Final
                   Hearing Thereon [Docket No. 90 – filed May 22, 2020]

         Status: The hearing regarding this matter is going forward.

10.      Debtors’ Motion Seeking Entry of an Order (A) Authorizing and Approving Bidding
         Procedures, (B) Scheduling an Auction and a Sale Hearing, (C) Approving the Form
         and Manner of Notice Thereof, (D) Establishing Notice and Procedures for the
         Assumption and Assignment of Certain Executory Contracts and Leases, and
         (E) Granting Related Relief [Docket No. 18 – filed May 21, 2020]

         Bid Procedures Objection/Response Deadline:          June 8, 2020 at 4:00 p.m. (ET);
                                                              extended to June 12, 2020 at
                                                              5:00 p.m. (ET) for the Committee

         Bid Procedures Objections/Responses Received: None

         Related Documents:

         i.        Notice of Motion and Hearing [Docket No. 85 – filed May 22, 2020]

         Status: The hearing regarding this matter is going forward.




                                                  8
RLF1 23523710v.3
                   Case 20-11177-KBO   Doc 159    Filed 06/11/20     Page 9 of 9




Wilmington, Delaware
June 11, 2020

/s/ Amanda R. Steele
RICHARDS, LAYTON & FINGER, P.A.                  KIRKLAND & ELLIS LLP
Paul N. Heath (No. 3704)                         KIRKLAND & ELLIS INTERNATIONAL LLP
Amanda R. Steele (No. 5530)                      Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Zachary I. Shapiro (No. 5103)                    Gregory F. Pesce (admitted pro hac vice)
Brett M. Haywood (No. 6166)                      Christopher M. Hayes (admitted pro hac vice)
One Rodney Square                                300 North LaSalle Street
920 N. King Street                               Chicago, Illinois 60654
Wilmington, Delaware 19801                       Telephone:       (312) 862-2000
Telephone:      (302) 651-7700                   Facsimile:       (312) 862-2200
Facsimile:      (302) 651-7701                   Email:           patrick.nash@kirkland.com
Email:          heath@rlf.com                                     gregory.pesce@kirkland.com
                steele@rlf.com                                    christopher.hayes@kirkland.com
                shapiro@rlf.com
                haywood@rlf.com                  -and-

Proposed Co-Counsel for the                      KIRKLAND & ELLIS LLP
Debtors and Debtors in Possession                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                 Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                                 601 Lexington Avenue
                                                 New York, New York 10022
                                                 Telephone:     (212) 446-4800
                                                 Facsimile:     (212) 446-4900
                                                 Email:         nicole.greenblatt@kirkland.com

                                                 Proposed Co-Counsel for the
                                                 Debtors and Debtors in Possession




                                             9
RLF1 23523710v.3
